HAZEL, District Judge.
The importations consist of (i) articles made- of blown glass and other kinds of glass, plain or etched; (2) glass bottles, jars, and vials, plain or etched; and (3) glass rods and spatulas not blown. These articles are specially useful in chemical laboratories. They were assessed at 60 per centum ad valorem, as blown glass, under Act July 24, 1897, c. 11, § 1, Schedule B, par. 100, 30 Stat. 157 [U. S. Comp. St. 1901, p. 1633]. The importers protest, claiming that the articles of the first and third classes are dutiable under paragraph 112, 30 Stat. 158 [U. S. Comp. St. 1901, p. 1635], as “manufactures of which glass is the component material of chief value.The second class are claimed to be dutiable as plain glass bottles, vials or jars, at no greater rate than 40 per centum ad valorem, under paragraph 99, 30 Stat. 156 [U. S. Comp. St. 1901, p. 1633]. I think the sample exhibit described in classes 1 and 3 belongs properly in the field of manufactures of glass of which glass is the component material of chief value. The articles enumerated in the second class should be assessed under paragraph 99. The decision is reached upon the ground that the evidence in behalf of the importers shows the bottles to be molded glass. This evidence is not controverted, and paragraph 100, by implication, at least, would seem to apply to glassware of a more expensive quality. Moreover, portions only of some of the samples in evidence are of blown glass; other portions being of other kinds, requiring various glass attachments in order to complete them for the purposes intended by the importer. None of the samples appears to be a finished product. As the etching upon the articles exhibited is not for the purpose of decoration or ornamentation, the rule in the case of Koscherak v. United States, 98 Fed. 596, 39 C. C. A. 166, as to the etched glass, would seem to apply.
(September 2, 1903.)
It is ordered, adjudged, and decreed that there was error in said proceedings before said Board of United States General Appraisers, and that their decision be, and the same is hereby, reversed in the following particulars: First, that the articles made of blown glass and other kinds of glass or other materials, and represented by Exhibits 18 and 22, and also the glass rods and spatulas, are dutiable at 45 per cent, ad valorem, under paragraph 112 of the act of July 24, 1897, as manufactures of glass, or of which glass is the component material of chief value; and, second, that the chemical glass *442bottles and jars represented by Exhibits 25, 26, 4, 12, and 13, and Exhibit A, p. 69, are dutiable under paragraph 99 of the said act, as glass bottles and jars, at the appropriate rates, according to capacity and value, and at no less rate than 40 per cent, ad valorem. In all other respects the decision of the Board of General Appraisers is affirmed.